
Exhibit 10.3




NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


Principal Amount: $152,500.00    
Issue Date: January 31, 2018


CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, MEDIZONE INTERNATIONAL, INC., a Nevada corporation
(hereinafter called the “Borrower”), hereby promises to pay to the order of L2
CAPITAL, LLC, a Kansas limited liability company, or registered assigns (the
“Holder”) the principal sum of $152,500.00 (the “Principal Amount”), together
with interest at the rate of eight percent (8%) per annum, at maturity or upon
acceleration or otherwise, as set forth herein (the “Note”). The consideration
to the Borrower for this Note is $125,000.00 (the “Consideration”) in United
States currency, with an OID (as defined herein) of $17,500.00 and a credit of
$10,000.00 for the Holder’s legal expenses.  The maturity date shall be six (6)
months from the Issue Date (the “Maturity Date”), and on the Maturity Date, the
principal of this Note, as well as any accrued and unpaid interest and other
fees, shall be due and payable.  This Note may not be prepaid in whole or in
part except as otherwise explicitly set forth herein. Any amount of principal or
interest on this Note, which is not paid by the Maturity Date, shall bear
interest at the rate of the lesser of (i) twenty four percent (24%) per annum or
(ii) the maximum amount allowed by law,  from  the  due  date  thereof  until 
the  same  is  paid  (“Default  Interest”).   Interest shall commence accruing
on the date that the Note is fully paid and shall be computed on the basis of a
365-day year and the actual number of days elapsed.  All payments due hereunder
(to the extent not converted into the Borrower’s common stock (the “Common
Stock”) in accordance with the terms hereof) shall be made in lawful money of
the United States of America. All payments shall be made at such address as the
Holder shall hereafter give to the Borrower by written notice made in accordance
with the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a business day, the same shall
instead be due on the next succeeding day
1

--------------------------------------------------------------------------------



which is a business day and, in the case of any interest payment date which is
not the date on which this Note is paid in full, the extension of the due date
thereof shall not be taken into account for purposes of determining the amount
of interest due on such date. As used in this Note, the term “business day”
shall mean any day other than a Saturday, Sunday or a day on which commercial
banks in the city of New York, New York are authorized or required by law or
executive order to remain closed.


This Note carries a prorated original issue discount of $17,500.00 (the “OID”)
and a credit of $10,000.00, to cover the Holder’s accounting fees, due diligence
fees, monitoring, and/or other transactional costs incurred in connection with
the purchase and sale of the Note, which is included in the principal amount of
this Note.


This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.


The following additional terms shall also apply to this Note:


ARTICLE I. CONVERSION RIGHTS


1.1
Conversion Right.  The Holder shall have the right at any  time to convert all
or any part of the outstanding and unpaid principal amount and accrued and
unpaid interest of this Note into fully paid and non-assessable shares of Common
Stock, as such Common Stock exists on the Issue Date, or any shares of capital
stock or other securities of the Borrower into which such Common Stock shall
hereafter be changed or reclassified at the conversion price (the “Conversion
Price”) determined as provided herein (a “Conversion”); provided, however, that
in no event shall the Holder be entitled to convert any portion of this Note in
excess of that portion of this Note upon conversion of which the sum of (1) the
number  of shares of Common Stock beneficially owned by the Holder and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Notes or the
unexercised or unconverted portion of any other security of the Borrower subject
to a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock; provided further, however, that such 4.99% limit may be increased to a
9.99% limit upon sixty-one (61) calendar days prior written notice from the
Holder to the Borrower. For purposes of the proviso to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and Regulations 13D-G thereunder, except as otherwise provided in clause (1) of
such proviso. The number of shares  of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing the Conversion Amount
(as defined below) by the applicable Conversion Price then in effect on the date
specified in the notice of conversion, in the form attached hereto as Exhibit A
(the “Notice of Conversion”), delivered to the Borrower by the Holder in
accordance with Section 1.3 below; provided that the Notice of Conversion is
submitted by facsimile or e-mail

2

--------------------------------------------------------------------------------



(or by other means resulting in, or reasonably expected to result in, notice) to
the Borrower before 6:00 p.m., New York, New York time on such conversion date
(the “Conversion Date”). The term “Conversion Amount” means, with respect to any
conversion of this Note, the sum of (1) the principal amount of this Note to be
converted in such conversion plus (2) at the Holder’s option, accrued and unpaid
interest, if any, on such principal amount at the interest  rates provided in
this Note to the Conversion Date, plus (3) at the Holder’s option, Default
Interest, if any, on the amounts referred to in the immediately preceding
clauses (1) and/or (2) plus (4) at the Holder’s option, any amounts owed to the
Holder pursuant to Sections 1.3 and 1.4(g) hereof.


1.2
Conversion Price.



(a)
Calculation of Conversion Price. Except as provided below, the Conversion Price
shall be equal to $0.05 (the “Fixed Conversion Price”).  Notwithstanding
anything to the contrary, at any time after the occurrence of any Event of
Default (as defined herein), the Holder may require the Borrower to, at the
Holder’s option and otherwise in accordance with the provisions for conversion
herein, convert all or any part of this Note into Common Stock at the Default
Conversion Price (subject to adjustment as further described herein). The
"Default Conversion Price" shall mean the lesser of (a) the Fixed Conversion
Price and (2) the Variable Conversion Price.  The “Variable Conversion Price”
shall mean 60% multiplied by the Market Price (as defined herein) (representing
a discount rate of 40%). “Market Price” means the lowest one (1) Trading Price
(as defined below) for the Common Stock during the thirty (30) Trading Day
period ending on the last complete Trading Day prior to the Conversion Date.
“Trading Price” means, for any security as of any date, the lowest traded price
on the Over-the-Counter Pink Marketplace, OTCQB, or applicable trading market
(the “OTCQB”) as reported by a reliable reporting service (“Reporting Service”)
designated by the Holder (i.e. www.Nasdaq.com) or, if the OTCQB is not the
principal trading market for such security, on the principal securities exchange
or trading market where such security is listed or traded or, if the lowest
intraday trading price of such security is not available in any of the foregoing
manners, the lowest intraday price of any market makers for such security that
are quoted on the OTC Markets. If the Trading Price cannot be calculated for
such security on such date in the manner provided above, the Trading Price shall
be the fair market value as mutually determined by the Borrower and the holders
of a majority in interest of the Notes being converted for which the calculation
of the Trading Price is required in order to determine the Variable Conversion
Price of such Notes.  “Trading Day” shall mean any day on which the Common Stock
is tradable for any period on the OTCQB, or on the principal securities exchange
or other securities market on which the Common Stock is then being traded.  Each
time an Event of Default (as defined herein) occurs while this Note is
outstanding, an additional discount of five percent (5%) shall be factored into
the Variable Conversion Price.  All expenses incurred by Holder, for the
issuance and clearing of the Common Stock into which this Note is convertible
into, shall immediately and automatically be added to the balance of the Note at
such time as the expenses are incurred by Holder.



Each time, while this Note is outstanding, the Borrower enters into a Section
3(a)(9) Transaction (as defined herein) (including but not limited to the
issuance of new promissory notes or of a replacement promissory note), or
Section 3(a)(10) Transaction (as defined herein), in which any 3rd party has the
right to convert monies owed to that 3rd party (or receive shares pursuant to a
3

--------------------------------------------------------------------------------



settlement or otherwise) at a discount to market greater than the Variable
Conversion Price in effect at that time (prior to all other applicable
adjustments in the Note), then the Variable Conversion Price shall be
automatically adjusted to such greater discount percentage (prior to all
applicable adjustments in this Note) until this Note is no longer outstanding.
Each time, while this Note is outstanding, the Borrower enters into a Section
3(a)(9) Transaction (including but not limited to the issuance of new promissory
notes or of a replacement promissory note), or Section 3(a)(10) Transaction, in
which any 3rd party has a look back period greater than the look back period in
effect under the Note at that time, then the Holder’s look back period shall
automatically be adjusted to such greater number of days until this Note is no
longer outstanding. The  Borrower shall give written notice to the Holder, with
the adjusted Variable Conversion Price and/or adjusted look back period (each
adjustment that is applicable due to the triggering event), within one (1)
business day of an event that requires any adjustment described in the two
immediately preceding sentences.  So long as this Note is outstanding, if any
security of the Borrower contains any term more favorable to the holder of such
security or with a term in favor of the holder of such security that was not
similarly provided to the Holder in this Note, then the Borrower shall notify
the Holder of such additional or more favorable term and such term, at Holder’s
option, shall become a part of the transaction documents with the Holder.  
If at any time the Variable Conversion Price as determined hereunder for any
conversion would be less than the par value of the Common Stock, then at the
sole discretion of the Holder, the Variable Conversion Price hereunder may equal
such par value for such conversion and the Conversion Amount for such conversion
may be increased to include Additional Principal, where “Additional Principal”
means such additional amount to be added to the Conversion Amount to the extent
necessary to cause the number of conversion shares issuable upon such conversion
to equal the same number of conversion shares as would have been issued had the
Variable Conversion Price not been adjusted by the Holder to the par value
price.


(b)
Authorized Shares. The Borrower covenants that during the period the conversion
right exists, the Borrower will reserve from its authorized and unissued Common
Stock a sufficient number of shares, free from preemptive rights, to provide for
the issuance of Common Stock upon the full conversion of this Note.  The
Borrower is required at  all times to have authorized and reserved three times
the number of shares that is actually issuable upon full conversion of the Note
(based on the Conversion Price of the Notes in effect from time to time)(the
“Reserved Amount”). The Reserved Amount shall be increased from time to time in
accordance with the Borrower’s obligations hereunder. The Borrower represents
that upon issuance, such shares will be duly and validly issued, fully paid and
non- assessable. In addition, if the Borrower shall issue any securities or make
any change to its capital structure which would change the number of shares of
Common Stock into which the Notes shall be convertible at the then current
Conversion Price, the Borrower shall at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Notes. The Borrower (i) acknowledges that it has irrevocably
instructed its transfer agent to issue certificates for the Common Stock
issuable upon conversion of this Note, and (ii) agrees that its issuance of this
Note shall constitute full authority to its officers and agents who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock in accordance with the terms and
conditions of this Note.



4

--------------------------------------------------------------------------------



If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.


1.3
Method of Conversion.



(a)
Mechanics of Conversion. Subject to Section 1.1, this Note may be converted by
the Holder in whole or in part at any time on or after an Event of Default under
the Note occurs, by submitting to the Borrower a Notice of Conversion (by
facsimile, e-mail or other reasonable means of communication dispatched on the
Conversion Date prior to 6:00 p.m., New York, New York time) and (B) subject to
Section 1.3(b), surrendering this Note at the principal office of the Borrower.



(b)
Surrender of Note Upon Conversion. Notwithstanding anything to the contrary set
forth herein, upon conversion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Borrower unless the entire unpaid principal amount of this Note is so converted.
The Holder and the Borrower shall maintain records showing the principal amount
so converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Borrower, so as not to require
physical surrender of this Note upon each such conversion. In the event of any
dispute or discrepancy, such records of the Borrower shall, prima facie, be
controlling and determinative in the absence of manifest error. Notwithstanding
the foregoing, if any portion of this Note is converted as aforesaid, the Holder
may not transfer this Note unless the Holder first physically surrenders this
Note to the Borrower, whereupon the Borrower will forthwith issue and deliver
upon the order of the Holder a new Note of like tenor, registered as the Holder
(upon payment by the Holder of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid principal amount of this
Note. The Holder and any assignee, by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Note, the unpaid and unconverted principal amount of this
Note represented by this Note may be less than the amount stated on the face
hereof.



(c)
Payment of Taxes. The Borrower shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issue and delivery of shares
of Common Stock or other securities or property on conversion of this Note in a
name other than that of the Holder (or in street name), and the Borrower shall
not be required to issue or deliver any such shares or other securities or
property unless and until the person or persons (other than the Holder or the
custodian in whose street name such shares are to be held for the Holder’s
account) requesting the issuance thereof shall have paid to the Borrower the
amount of any such tax or shall have established to the satisfaction of the
Borrower that such tax has been paid.



(d)
Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from the
Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.3, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder certificates for
the Common Stock issuable upon such conversion

5

--------------------------------------------------------------------------------



within two (2) business days after such receipt (the “Deadline”) (and, solely in
the case of conversion of the entire unpaid principal amount hereof, surrender
of this Note) in accordance with the terms hereof.


(e)
Obligation of Borrower to Deliver Common Stock. Upon receipt by  the Borrower of
a Notice of Conversion, the Holder shall be deemed to be the holder of record of
the Common Stock issuable upon such conversion, the outstanding principal amount
and the amount of accrued and unpaid interest on this Note shall be reduced to
reflect such conversion, and, unless the Borrower defaults on its obligations
under this Article I, all rights with respect to the portion of this Note being
so converted shall forthwith terminate except the right to receive the Common
Stock or other securities, cash or other assets, as herein provided, on such
conversion. If the Holder shall have given a Notice of Conversion as provided
herein, the Borrower’s obligation to issue and deliver the certificates for
Common Stock shall be absolute and unconditional, irrespective of the absence of
any action by the Holder to enforce the same, any waiver or consent with respect
to any provision thereof, the recovery of any judgment  against any person or
any action to enforce the same, any failure or delay in the enforcement of any
other obligation of the Borrower to the holder of record, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder of any obligation to the Borrower, and irrespective of any
other circumstance which might otherwise limit such obligation of the Borrower
to the Holder in connection with such conversion. The Conversion Date specified
in the Notice of Conversion shall be the Conversion Date so long as the Notice
of Conversion is received by the Borrower before 6:00 p.m., New York, New York
time, on such date.



(f)
Delivery of Common Stock by Electronic Transfer. In lieu of delivering physical
certificates representing the Common Stock issuable upon conversion, provided
the Borrower is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, upon request of the Holder and
its compliance with the provisions contained in Section 1.1 and in this Section
1.3, the Borrower shall use its best efforts to cause its transfer agent to
electronically transmit the Common Stock issuable upon conversion to the Holder
by crediting the account of Holder’s Prime Broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”) system.



(g)
Failure to Deliver Common Stock Prior to Deadline. Without in any way limiting
the Holder’s right to pursue other remedies, including actual damages and/or
equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline (other
than a failure due to the circumstances described in Section 1.3 above, which
failure shall be governed by such Section) the Borrower shall pay to the Holder
$3,000 per day in cash, for each day beyond the Deadline that the Borrower fails
to deliver such Common Stock (unless such failure results from war, acts of
terrorism, an epidemic, or natural disaster).  Such cash amount shall be paid to
Holder by the  fifth day of the month following the month in which it has
accrued or, at the option of the Holder (by written notice to the Borrower by
the first day of the month following the month in which it has accrued), shall
be added to the principal amount of this Note, in which event interest shall
accrue thereon in accordance with the terms of this Note and such additional
principal amount shall be convertible into Common Stock in accordance with the
terms of this Note.  The Borrower agrees that the right to convert is a

6

--------------------------------------------------------------------------------



valuable right to the Holder. The damages resulting from a failure, attempt to
frustrate, interference with such conversion right are difficult if not
impossible to qualify. Accordingly the parties acknowledge that the liquidated
damages  provision contained in this Section 1.3(g) are justified.


1.4
Concerning the Shares. The shares of Common Stock  issuable upon conversion of
this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.4 and who is an Accredited Investor. Except as otherwise provided (and
subject to the removal provisions set forth below), until such time as the
shares of Common Stock issuable upon conversion of this Note have been
registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for shares of Common Stock issuable
upon conversion of this Note that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:



“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES  REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.   THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”


The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefor free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Borrower so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective
7

--------------------------------------------------------------------------------



registration statement filed under the Act or otherwise may be sold pursuant to
Rule  144 without any restriction as to the number of securities as of a
particular date that can then be immediately sold. In the event that the
Borrower does not accept the opinion  of  counsel provided by the Holder with
respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, at the Deadline, it will be
considered an Event of Default pursuant to Section 3.2 of the Note.


1.5
[Intentionally Omitted].



1.6
Status as Shareholder. Upon submission of a Notice of Conversion by a Holder,
(i) the shares covered thereby (other than the shares, if any, which cannot be
issued because their issuance would exceed such Holder’s allocated portion of
the Reserved Amount or Maximum Share Amount) shall be deemed converted into
shares of Common Stock and (ii) the Holder’s rights as a Holder of such
converted portion of this Note shall cease and terminate, excepting only the
right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Borrower to comply with the terms of this
Note. Notwithstanding the foregoing, if a Holder has not received certificates
for all shares of Common Stock prior to the tenth (10th) business day after the
expiration of the Deadline with respect to a conversion of any portion of this
Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Borrower) the Holder
shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default payments pursuant to Section 1.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 1.3) for the Borrower’s failure to convert this Note.



ARTICLE II.  CERTAIN COVENANTS


2.1
Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

 
2.2
Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property   or other securities or otherwise) in any one transaction or
series of related transactions any shares of capital stock of

8

--------------------------------------------------------------------------------



the Borrower or any warrants, rights or options to purchase or acquire any  such
shares.
 
ARTICLE III. EVENTS OF DEFAULT


The occurrence of each of the following events shall be deemed an event of
default (each, an “Event of Default”), with no right to notice nor right to cure
except as specifically provided:


3.1
Failure to Pay Principal or Interest. The Borrower fails to pay the principal
hereof or interest thereon when due on this Note, which shall be due on the
earlier of (i) the Maturity Date and (ii) upon acceleration or otherwise.



3.2
Conversion and the Shares. The Borrower fails to reserve a sufficient amount of
shares of common stock as required under the terms of this Note (including
Section 1.2 of this Note), fails to issue shares of Common Stock to the Holder
(or announces or threatens in writing that it will  not honor its obligation to
do so) upon exercise by the Holder of the conversion rights of the Holder in
accordance with the terms of this Note, fails to transfer or cause its transfer
agent to transfer (issue) (electronically or in certificated form) shares of
Common Stock issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by this Note,  the Borrower directs its transfer
agent not to transfer or delays, impairs, and/or hinders its transfer agent in
transferring (or issuing) (electronically or in certificated form) shares of
Common Stock to be issued to the Holder upon conversion of or otherwise pursuant
to this Note as and when required by this Note, or fails to remove (or directs
its transfer agent not to remove or impairs, delays, and/or hinders its transfer
agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note (or makes any written announcement, statement or threat
that it does not intend to honor the obligations described in this paragraph)
and any such failure shall continue uncured (or any written announcement,
statement or threat not to honor its obligations shall not be rescinded in
writing) for three (3) business days after the Holder shall have delivered a
Notice of Conversion.  It is an obligation of the Borrower to remain current in
its obligations to its transfer agent. It shall be an event of default of this
Note, if a conversion of this Note is delayed, hindered or frustrated due to a
balance owed by the Borrower to its transfer agent. If at the option of the
Holder, the Holder advances any funds to the Borrower’s transfer agent in order
to process a conversion,  such advanced funds shall be paid by the Borrower to
the Holder within five (5) business days, either in cash or as an addition to
the balance of the Note, and such choice of payment method is at the discretion
of the Borrower.



3.3
Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note, the Other Agreements or any
collateral documents.



3.4
Breach of Representations and  Warranties.  Any representation or warranty

9

--------------------------------------------------------------------------------



of the Borrower made herein or in any agreement, statement or certificate given
in writing pursuant hereto or in connection herewith, shall be false or 
misleading in any material respect when made and the breach of which has (or
with the passage of time will have) a material adverse effect on the rights of
the Holder with respect to this Note.


3.5
Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

3.6
Judgments. Any money judgment, writ or similar process (other than the default
judgment in the litigation known as Rakas v. Medizone International, Inc.) 
shall be entered or filed against the Borrower or any subsidiary of the Borrower
or any of its property or other assets for more than $100,000, and shall remain
unvacated, unbonded or unstayed for a period of ten (10) days unless otherwise
consented to by the Holder, which consent will not be unreasonably withheld.



3.7
Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings, voluntary or involuntary, for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the
Borrower or any subsidiary of the Borrower.



3.8
Delisting of Common Stock. The Borrower shall fail to maintain the listing or
quotation of the Common Stock on the OTCQB or an equivalent replacement
exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the New York
Stock Exchange, or the NYSE MKT.



3.9
Failure to Comply with the Exchange Act.  The  Borrower shall fail to comply
with the reporting requirements of the Exchange Act (including but not limited
to becoming delinquent in its filings), and/or the Borrower shall cease to be
subject to the reporting requirements of the Exchange Act.



3.10
Liquidation. Any dissolution, liquidation, or winding up   of Borrower or any
substantial portion of its business.



3.11
Cessation of Operations. Any cessation of operations by Borrower or Borrower
admits it is otherwise generally unable to pay its debts as such debts become
due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.



3.12
Financial Statement Restatement. The Borrower replaces its auditor, or any
restatement of any financial statements filed by the Borrower with the
Securities and Exchange Commission (the “SEC”) for any date or period from two
years prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statement, have constituted an adverse effect on the
Borrower or the

10

--------------------------------------------------------------------------------



rights of the Holder with respect to this Note.


3.13
Reverse Splits.  The Borrower effectuates a reverse split of its Common Stock
without twenty (20) days prior written notice to the Holder.



3.14
Replacement of Transfer Agent. In the event that the Borrower replaces its
transfer agent, and the Borrower fails to provide prior to the effective date of
such replacement, a fully executed Irrevocable Transfer Agent Instructions
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and the Borrower that reserves the total amount of shares previously
held in reserve for the Note with the Borrower’s immediately preceding transfer
agent.



3.15
Cross-Default. Notwithstanding anything to the contrary contained in this Note
or the other related or companion documents, a breach or default by the Borrower
of any covenant or other term or condition contained in any of the other
agreements, documents or financial instruments, including but not limited to the
(a) Equity Purchase Agreement between Holder, SBI Investments LLC, 2014-1 and
the Borrower (the “EPA”), (b) the Securities Purchase Agreement between Holder,
SBI Investments LLC, 2014-1, and the Borrower and (c) all convertible promissory
notes, currently issued, or hereafter issued, by the Borrower, to the Holder or
other 3rd party (the “Other Agreements”), shall, at the option of the Holder, be
considered a default under this Note, in which event the Holder shall be
entitled to apply all rights and remedies of the Holder under the terms of this
Note by reason of a default under said Other Agreement or hereunder.



3.16
Inside Information. Any attempt by the Borrower or its officers, directors,
and/or affiliates to transmit, convey, disclose, or any actual transmittal,
conveyance, or disclosure by the Borrower or its officers, directors, and/or
affiliates of, material non-public information concerning the Borrower, to the
Holder or its successors and assigns, which is not immediately cured by
Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same date.



3.17
No bid. At any time while this Note is outstanding, the lowest Trading Price on
the OTCQB or other applicable principal trading market for the Common Stock is
equal to or less than $0.0001.



3.18
Prohibition on Debt and Variable Securities.  So long as the Note is
outstanding, the Borrower shall not, without written consent of the Investor,
issue any Variable Security (as defined herein), unless (i) the Borrower is
permitted to pay off the Note in cash at the time of the issuance of the
respective Variable Security and (ii) the Borrower pays off the Note, pursuant
to the terms of the Note, in cash at the time of the issuance of the respective
Variable Security. A Variable Security shall mean any security issued by the
Borrower that (i) has or may have conversion rights of any kind, contingent,
conditional or otherwise in which the number of shares that may be issued
pursuant to such conversion right varies with the market price of the common
stock; (ii) is or may become convertible into common stock (including without
limitation convertible debt, warrants or convertible preferred stock), with a
conversion or exercise price that varies with the market price of the common
stock, even if such security only becomes convertible

11

--------------------------------------------------------------------------------



or exercisable following an event of default, the passage of time, or another
trigger event or condition; or (iii) was issued or may be issued in the future
in exchange for or in connection with any contract, security, or instrument,
whether convertible or not, where the number of shares of common stock issued or
to be issued is based upon or related in any way to the market price of the
common stock, including, but not limited to, common stock issued in connection
with a Section 3(a)(9) exchange, a Section 3(a)(10) settlement, or any other
similar settlement or exchange (unless, in each case above, the variable pricing
feature of the Variable Security is subject to a hard floor of at least 50% of
the market price of the Common Stock on the Issue Date (with no provisions for
adjustment of such variable pricing feature below the hard floor)).


3.19
Failure to File Registration Statement and Obtain Effectiveness Timely.  The
Borrower (i) fails to file the S-1 registration statement with the SEC within
forty-five (45) calendar days after the Issue Date, (ii) to have such S-1
Registration Statement and any amendment thereto declared effective by the SEC
within one hundred twenty (120) calendar days after the Issue Date, (iii)
breaches representations or warranties, or fails to comply with a covenant, in
that certain Registration Rights Agreement among the Borrower, the Holder and
SBI Investments LLC, 2014-1 or (iv) fails to deliver the Commitment Shares (as
defined in the EPA) in accordance with the EPA.



UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT
SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND
THE BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS
HEREUNDER,  AN  AMOUNT  EQUAL  TO:  (Y)  THE  DEFAULT  SUM  (AS DEFINED HEREIN);
MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the continuation of
any Event of Default specified in Sections 3.1, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8,
3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.16, 3.17, 3.18 and/or 3.19, the Note
shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to
140% (plus an additional 5% per each additional Event of Default that occurs
hereunder) multiplied by the then outstanding entire balance of the Note
(including principal and accrued and unpaid interest) plus Default Interest, if
any, plus any amounts owed to the Holder pursuant to Sections 1.3(g) hereof
(collectively, in the aggregate of all of the above, the “Default Sum”), and all
other amounts payable hereunder shall immediately become due and payable, all
without demand, presentment or notice, all of which hereby are expressly waived,
together with all costs, including, without limitation, legal fees and expenses,
of collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity.


If the Borrower fails to pay the Default Amount, then the Holder shall have the
right at any time, to require the Borrower, to immediately issue, in lieu of the
Default Amount, the number of shares of Common Stock of the Borrower equal to
the Default Amount divided by the Conversion Price then in effect, subject to
issuance in tranches due to the beneficial ownership limitations contained in
this Note.


ARTICLE IV. MISCELLANEOUS


4.1
Failure or Indulgence Not Waiver. No failure or delay on the part of the

12

--------------------------------------------------------------------------------



Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights  and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
 
4.2
Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or electronic mail addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, upon electronic mail delivery, or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The addresses for such communications shall be:

If to the Borrower, to:
MEDIZONE INTERNATIONAL, INC.
350 East Michigan Avenue, Suite 500
Kalamazoo, MI 49007
E-mail: phil.theodore@medizoneint.com


If to the Holder:


L2 CAPITAL, LLC
8900 State Line Rd., Suite 410
Leawood, KS 66206
e-mail: investments@ltwocapital.com


4.3
Amendments. This Note and any provision hereof may only  be amended by an
instrument in writing signed by the Borrower and the Holder. The term  “Note”
and all reference thereto, as used throughout this instrument, shall mean this
instrument  as originally executed, or if later amended or supplemented, then as
so amended or  supplemented.



4.4
Assignability. This Note shall be binding upon the Borrower and its successors
and assigns, and shall inure to be the benefit of the Holder and its successors
and assigns. Each transferee of this Note must be an “accredited investor” (as
defined in Rule 501(a) of the 1933 Act). Notwithstanding anything in this Note
to the contrary, this Note may be pledged

13

--------------------------------------------------------------------------------



as collateral in connection with a bona fide margin account or other lending 
arrangement.
 
4.5
Cost of Collection. If default is made in the payment of this Note, the Borrower
shall pay the Holder hereof costs of collection, including reasonable attorneys’
fees.



4.6
Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of Kansas without regard to principles of conflicts of
laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state and/or
federal courts of Johnson County, Kansas. The parties to this Note hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Borrower and
Holder waive trial by jury.  In the event that any provision of this Note or any
other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.



4.7
Certain Amounts. Whenever pursuant to this Note the Borrower is required to pay
an amount in excess of the outstanding principal amount (or the portion thereof
required to be paid at that time) plus accrued and unpaid interest plus Default
Interest on such interest, the Borrower and the Holder agree that the actual
damages to the  Holder from the receipt of cash payment on this Note may be
difficult to determine and the amount to be so paid by the Borrower represents
stipulated damages and not a penalty and is intended to compensate the Holder in
part for loss of the opportunity to convert this Note and to earn a return from
the sale of shares of Common Stock acquired upon conversion of this Note at a
price in excess of the price paid for such shares pursuant to this Note. The
Borrower and the Holder hereby agree that such amount of stipulated damages is
not plainly disproportionate to the possible loss to the Holder from the receipt
of a cash payment without the opportunity to convert this Note into shares of
Common Stock.



4.8
Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any

14

--------------------------------------------------------------------------------



breach of this Note and to enforce specifically the terms and provisions
thereof, without the necessity of showing economic loss and without any bond or
other security being required.


4.9
Repayment. Notwithstanding anything to the contrary contained in this Note, the
Borrower may repay the amount outstanding under this Note, at any time after the
Issue Date, by making a payment to the Holder of an amount in cash equal to 130%
multiplied by the total outstanding amount owed under the Note at such time of
repayment.  In order to pay this Note in full, the Borrower shall provide notice
to the Holder ten (10) business days prior to such respective repayment date,
and the Holder must receive such repayment within twelve (12) business days of
the Holder’s receipt of the respective repayment notice, but not sooner than ten
(10) business days from the date of notice (the “Repayment Period”).  The Holder
may convert the Note in whole or in part at any time during the Repayment
Period, subject to the terms and conditions of this Note.



4.10
Section 3(a)(10) Transactions. If at any time while  this Note  is outstanding,
the Borrower enters into a transaction structured in accordance with, based
upon, or related or pursuant to, in whole or in part, Section 3(a)(10) of the
Securities Act (a “3(a)(10) Transaction”), then a liquidated damages charge of
100% of the outstanding principal balance of this Note at that time, will be
assessed and will become immediately due and payable to the Holder, either in
the form of cash payment, an addition to the balance of the Note, or a
combination of both forms of payment, as determined by the Holder.



4.11
Restriction on Section 3(a)(9) Transactions. So long as this Note is
outstanding, the Borrower shall not enter into any 3(a)(9) Transaction with any
party other than the Holder, without prior written consent of the Holder.  In
the event that the Borrower does enter into, or makes any issuance of Common
Stock related to a 3(a)(9) Transaction while this Note is outstanding, a
liquidated damages charge of 25% of the outstanding principal balance of this
Note, but not less than $15,000, will be assessed and will become immediately
due and payable to the Holder at its election in the form of cash payment or
addition to the balance of this Note.



4.12
[Intentionally Omitted].



4.13
Terms of Future Financings.  So long as this Note is outstanding, upon any
issuance by the Borrower or any of its subsidiaries of any security with any
term more favorable to the holder of such security or with a term in favor of
the holder of such security that was not similarly provided to the Holder in
this Note (except with respect to any other security issued to, or any other
agreement with, the Holder), then the Borrower shall notify the Holder of such
additional or more favorable term and such term, at Holder’s option, shall
become a part of the transaction documents with the Holder.  The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
repayment rate, conversion look back periods, interest rates, original issue
discounts, stock sale price, private placement price per share, and warrant
coverage.



4.14
Usury. If it shall be found that any interest or other amount deemed interest
due hereunder violates the applicable law governing usury, the applicable rate
of interest due

15

--------------------------------------------------------------------------------



hereunder shall automatically be lowered to equal the maximum rate of interest
permitted under applicable law. The Borrower covenants (to the extent that it
may lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive the Borrower from
paying all or any portion of the principal of or interest on this Note as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Note, and the Borrower
(to the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.


4.15
Right of First Refusal. If at any time while this Note is outstanding, the
Borrower has a bona fide offer of capital or financing from any 3rd  party,
that  the Borrower intends to act upon, then the Borrower must first offer such
opportunity to the Holder to provide such capital or financing to the Borrower
on the same terms as each respective 3rd  party’s terms. Except as otherwise
provided in this Note, should the Holder be unwilling or unable to provide such
capital or financing to the Borrower within 10 trading days from Holder’s
receipt of written notice of the offer (the “Offer Notice”) from the Borrower,
then the Borrower may obtain such capital or financing from that respective 3rd
party upon the exact same terms and conditions offered by the Borrower to the
Holder, which transaction must be completed within 30 days after the date of the
Offer Notice. Borrower shall, within two (2) business days of the respective
closing, utilize 50% of all proceeds received by Borrower by each respective 3rd
party that provides capital or financing to the Borrower, to repay this Note. 
If the Borrower does not receive the capital or financing from the respective
3rd party within 30 days after the date of the respective Offer Notice, then the
Borrower must again offer the capital or financing opportunity to the Holder as
described above, and the process detailed above shall be repeated.  The Offer
Notice must be sent via electronic mail to investments@ltwocapital.com.



4.16
(A)          THIS IS THE FINAL EXPRESSION OF THE AGREEMENT BETWEEN THE BORROWER
AND THE HOLDER, AND THIS NOTE MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR
ORAL AGREEMENT OR OF A CONTEMPORANEOUS ORAL AGREEMENT BETWEEN THE BORROWER AND
THE HOLDER.



(B)          THE BORROWER AND THE HOLDER ACKNOWLEDGE THAT ALL NONSTANDARD TERMS
OF THIS NOTE AND ALL PRIOR ORAL AGREEMENTS AND CONTEMPORANEOUS ORAL AGREEMENTS
BETWEEN THEM ARE SUFFICIENTLY SET FORTH HEREIN EXCEPT (IF NONE, WRITE “NONE”):

 
NONE.

 
THE BORROWER AND THE HOLDER FURTHER ACKNOWLEDGE THAT THE ABOVE SPACE IS
SUFFICIENT FOR DISCLOSURE OF TERMS AND AGREEMENTS, IF ANY, NOT SET FORTH IN THIS
NOTE.

 
  (c)          THE BORROWER AND THE HOLDER AFFIRM

16

--------------------------------------------------------------------------------



THAT NO UNWRITTEN ORAL AGREEMENT BETWEEN THEM EXISTS.

 
BORROWER’S INITIALS:          _______________



HOLDER’S INITIALS:          _____________________









[signature page to follow]
 
 
17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this January 31, 2018.


MEDIZONE INTERNATIONAL, INC.


By:                                                     
Name: David A. Dodd
Title: Chief Executive Officer
 
 
 
18

--------------------------------------------------------------------------------





EXHIBIT A -- NOTICE OF CONVERSION


The undersigned hereby elects to convert
$                                  principal amount of the Note (defined below)
into that number of shares of Common Stock to be issued pursuant to the 
conversion of the Note (“Common Stock”) as set forth below, of MEDIZONE
INTERNATIONAL, INC., a Nevada corporation (the “Borrower”) according to the
conditions of the convertible note of the Borrower dated as of January 31, 2018
(the “Note”), as of the date written below. No fee will be charged to the Holder
for any conversion, except  for transfer taxes, if any.


Box Checked as to applicable instructions:


[ ]  The Borrower shall electronically transmit the Common Stock issuable
pursuant to this  Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).


Name of DTC Prime Broker:
Account Number:


[  ]    The undersigned hereby requests that the Borrower issue a certificate or
certificates for     the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:


L2 CAPITAL, LLC
8900 State Line Rd., Suite 410
Leawood, KS 66206
e-mail: investments@ltwocapital.com


Date of Conversion:                                                  
                                  
Applicable Conversion Price:                                    
  $                            
Number of Shares of Common Stock to be Issued
Pursuant to Conversion of the Notes:                 
                                
Amount of Principal Balance Due remaining
Under the Note after this
conversion:                                                   


L2 CAPITAL, LLC


By:                                                              
Name:                                                         
Title:                                                           
Date:                                                           
 
 
 
 
 
 
19